Title: To Thomas Jefferson from Thomas Barclay, 26 October 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Cadiz, 26 Oct. 1792. Since his letter of 1 Oct. everything has remained tranquil in Morocco. He plans to return to Gibraltar or perhaps San Roque and remain there “probably untill I hear from America, or untill something from Barbary shall remove me.” There being no end in sight to the struggle between the two Emperors, it is wise to consider what he should do if the conflict continues. He does not feel free to leave Spain without orders before his mission is completed, but thinks it absolutely necessary to have someone near Morocco “charged with the affairs of America.” Instead of merely describing events in Morocco, he will for the first time offer his opinion of them. Matra, the British consul in Morocco, confirms Francisco Chiappe’s intelligence about Suliman’s orders to fit out the galleys from Tangier, though no action has been taken as yet. Suliman is “Master of all the sea ports from Tetuan to the river Omnirabi, or Morbeya which divides the Kingdoms of Fez and Morocco.” If there is good reason to believe that Suliman has ordered cruises against Americans, the spirit of his instructions will justify a visit to him, “and I make little doubt of an agreeable reception.” Ischem must be left for later instructions, as nothing can be done with him under present circumstances. Mogador, Saffé, and Masagan are the ports from which he can annoy us, but he is not apt to be so inclined, having no naval force and little money, and the seizure of our merchant ships entering Mogador, which is all the injury we can expect at present, is unlikely because the duties we pay there on mules are of some consequence to him. Mutual fear of each other and the onset of the season for planting and for pressing olives, will temporarily delay the conflict between the brothers. “If either of them becomes the sole Monarch the Credentials that I have are as Applicable to him in all respects, except in the date, as they were to the late Emperor, but if the Dispute remains undetermined, and it shall be thought proper to treat with both, that will not be the Case, and therefore some new Instructions may be necessary. I Cannot answer for what may happen, but to enable me to do the business to the best advantage, I could wish that a good deal might be left to my own discretion, and my powers be extended, if I find a necessity of using them.”
